DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a first action on the merits of application 17/004343.   Claims 1-7 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant IDS filed 08/27/2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 lines 1 and 2 “wherein wherein the operation rod…” should be --wherein the operation rod--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Fuge 2617051.

Regarding claim 1 Fuge shows: A driving apparatus comprising: a motor (Fig 1) that generates drive power: and a power transmission unit that transmits drive power of the motor to an output shaft (23,24) wherein the power transmission unit includes at least one of a clutch (Fig 2, 28, 29) mechanism that switches between a state where the motor and the output shaft are connected and a state where the motor and the output shaft are disconnected in accordance with movement of an operation rod (16,58) and a brake mechanism (Fig 2 52, 56) that brakes rotation of the output shaft in accordance with movement of an operation rod (16,58) and wherein the operation rod of the clutch mechanism or the operation rod of the brake mechanism is arranged so as to pass through a stator portion (15,10 of Fig 1) of the motor. (Examiner’s position is that the portion 15,10 is a portion of the stator that holds it from moving)

.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Isono 2017/0166061

Regarding claim 1 Isono shows:  A driving apparatus comprising: a motor (Fig 1) that generates drive power: and a power transmission unit that transmits drive power of the motor to an output shaft (9) wherein the power transmission unit includes at least one of a clutch mechanism that switches between a state where the motor and the output shaft are connected and a state where the motor and the output shaft are disconnected in accordance with movement of an operation rod and a brake mechanism (3) that brakes rotation of the output shaft in accordance with movement of an operation rod (15) and wherein the operation rod of the clutch mechanism or the operation rod of the brake mechanism is arranged so as to pass through a stator portion (16) of the motor. (Examiner’s position is that the portion (16) is a portion of the stator that holds it from moving)

Regarding claim 2 the operation rod of the clutch mechanism or the operation rod 15 of the brake mechanism (3) is arranged so as to pass through a positioning hole (at .


Claim 1 is rejected under 35 U.S.C. 102(a)1 as being anticipated by Kuivamaki 2002/0144868

Regarding claim 1 Kuivamaki shows; A driving apparatus comprising: a motor (Fig 1) that generates drive power: and a power transmission unit that transmits drive power of the motor to an output shaft (7) wherein the power transmission unit includes at least one of a clutch (10,11) mechanism that switches between a state where the motor and the output shaft are connected and a state where the motor and the output shaft are disconnected in accordance with movement of an operation rod (4) and a brake mechanism (15,5) that brakes rotation of the output shaft in accordance with movement of an operation rod (4) and wherein the operation rod of the clutch mechanism or the operation rod of the brake mechanism is arranged so as to pass through a stator portion (2) of the motor. (Examiner’s position is that the rod 4 passes through a central hole in the stator that also houses the rotor 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fuge 2617051 as applied to claim 2 and further in view of Isono 2017/01666061.

Regarding claim 3 Fuge shows only a single positioning rod (16, 58) however Isono shows a plurality of positioning holes (16 in Fig. 1) are provided in an outer periphery portion of the stator portion in a circumferential direction and the operation rod of the clutch mechanism or the operation rod 15 of the brake mechanism passes through one of the plurality of positioning holes.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to add additional actuation rods to the device of Fuge with the motivation to allow for independent operation of the clutch and brake for example or to replace the lever of Fuge with linear actuation as in Isono.

Regarding claim 4 Fuge shows: wherein the clutch mechanism (28, 29) and the brake mechanism (52, 56) are provided the operation rod of the clutch mechanism (16, 58)  passes through one of the plurality of positioning holes and the operation rod of the brake mechanism passes through another (as modified by Isono) one of the plurality of positioning holes. (Examiners position is that the single rod of Fuge can be replaced by two as taught in Isono and this would allow for independent clutch and brake control)



Regarding claim 6 the operation rod of the clutch mechanism and the operation rod of the brake mechanism are arranged on opposite sides relative to a motor shaft of the motor (Isono Fig 1).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fuge 2617051 and Isono 2017/01666061 as applied to claim 5, and further in view of Kuivamaki 2002/01448868.

Regarding claim 7 In Fuge as modified by Isono the clutch and brake rods move linearly and not by rotation.  However it is known to make a clutch or brake rod actuate rotationally.   Kuivamaki shows the clutch mechanism switches to a connected state or a disconnected state in accordance with rotation (paragraph 0025) of the operation rod 4 about a central axis and the brake mechanism switches to a braking state or a non-braking state in accordance with rotation (Paragraph 0026) of the operation rod about the central axis.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to make the clutch and brake rod of Fuge actuate in rotation as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naul 1663607 discloses a clutch (25/26) and brake (29/30) actuation rod 45 radially inside a hole inside the stator 4 of a motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARK A MANLEY/Primary Examiner, Art Unit 3659